McCay, Judge.
This Court has, in 20 Georgia, 228, and in 39 Georgia, 197, decided that in proceedings under this statute, the bona fieles of the defendant’s possession is the sole issue. If he? in good faith, claims a right to the possession, the plaintiff is driven to his remedies existing before the passage of the Act. It is not enough that the defendant’s claim will not stand the test of a legal investigation, as compared with the claim of the plaintiff. If his claim is a real, honest, bona fide claim, not a sham, but founded on some reasonable data, he is no intruder, no mere squatter, and is not to be ousted by the sheriff without any trial.
This case seems to have been tried on the idea that if the defendant’s claim was not one that would support a defense in an action of ejectment by the plaintiff, that the verdict ought to be for the plaintiff. We do not undertake to say that the jury was bound, under the evidence, to have found that this claim was or was not bona fide. We think, however, they might have done so under the evidence. There is much going to show that these parties thought they had a good title — that they were, in good faith, claiming a right to this possession. If this was the truth they were not intruders. The construction of this paper — though, in our judgment, it conveys the title as contended for by the plaintiff below — is not yet so clear as to make those who have resisted that view of it necessarily intruders. We think that if the jury had been properly instructed as to the law, *482,as we have decided it, to-wit: that if the defendant bona fide claims the right of possession — not fraudulently, not without any show of right, but honestly, he is not ah intruder — they might have found for the defendant.
Judgment reversed.